Exhibit 10.5

 

[g44151kii001.jpg]

 

XBOX 360 REVIEW DISC PROGRAM ADDENDUM TO THE

XBOX 360 PUBLISHER LICENSE AGREEMENT

 

This Xbox 360 Review Disc Program Addendum to the Xbox 360 Publisher License
Agreement (this “Addendum”) is entered into and effective as of the later of the
two signature dates below (the “Addendum Effective Date”) by and between
Microsoft Licensing GP, a Nevada general partnership (“Microsoft”), and
Activision Publishing, Inc. (“Publisher”), and supplements the Xbox 360
Publisher License Agreement between the parties dated as of
                      (the “Xbox 360 PLA”). Accordingly, for and in
consideration of the mutual covenants and conditions contained herein and for
other good and valuable consideration, receipt of which each party hereby
acknowledges, Microsoft and Publisher agree as follows:

 

1.                                      Xbox 360 Review Disc Program

 

1.1                                 Pursuant to the terms herein, Publisher may
manufacture and distribute a limited number of specially packaged FPUs for
marketing and promotional purposes [*]and on a “not for resale or
redistribution” basis in the European Sales Territory (each a “Review Disc FPU,”
the program being the “Xbox 360 Review Disc Program”)

 

1.2                                 To participate in the Xbox 360 Review Disc
Program, Publisher must honor the terms of this Addendum and submit to Microsoft
a fully completed Xbox 360 Review Disc Program Qualification Form in the form
attached hereto no later than [*] for certification in the European Sales
Territory. The Review Disc FPU of the Software Title must be the same or
substantially equivalent to the standard FPU of the Software Title.

 

2.                                      Review Disc FPUs

 

2.1                                 In order for a Software Title to qualify for
the Xbox 360 Review Disc Program, Publisher must manufactureat least [*]
standard FPUs for the European Sales Territory per the Minimum Order Quantity
requirements under the Xbox 360 PLA. In such event, Publisher may manufacture
and distribute up to [*] Review Disc FPUs of such Software Title (regardless of
SKUs or languages). The manufacture of such Review Discs FPUs must take place
within a[*] period. Publisher shall be solely responsible for any costs
associated with such Review Disc FPUs, including the manufacture and
distribution thereof.

 

2.2                               All Marketing Materials for a Review Disc FPU
must clearly indicate that such FPU is being distributed on a “not for resale”
basis and Publisher shall submit all such Marketing Materials to Microsoft for
its approval in accordance with the requirements set forth in the Xbox 360 PLA.
Packaging Materials for Review Disc FPUs shall be in accordance with the
requirements set forth for such materials in the Xbox 360 Publisher Guide.

 

2.3                                 Publisher shall provide to Microsoft without
charge [*] Review Disc FPUs (“Microsoft Units”) of each Software Title that
participates in the Xbox 360 Review Disc Program. The Microsoft Units shall be
in addition to the Review Disc FPU quantity amounts required under Section 2.1
above.

 

3.                                      Program Compliance

 

3.1                                 Unauthorized Manufacture of Review Disc
Units If (i) Publisher does not qualify for the Xbox 360 Review Disc Program
hereunder manufactures Review Disc FPUs anyway or (ii) Publisher manufactures
more Review Disc FPUs than it is entitled to, such unauthorized Review Disc FPUs
shall be assessed a royalty at the [*] level without any Unit Discount or any
other deduction otherwise applicable and Publisher shall be permanently barred
from participating in the Xbox 360 Review Disc Program.

 

3.2                                 Marketing and Promotional Purposes.
Publisher agrees and acknowledges that it is obligated to exercise its best
efforts to ensure that Review Disc FPUs are distributed for marketing and
promotional purposes in the European Sales Territory (including Australia and
New Zealand) only and are not to be offered on a resale or redistribution basis.
To the

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

MICROSOFT

CONFIDENTIAL

 

--------------------------------------------------------------------------------


 

extent that Microsoft determines, in its good faith judgment, that Publisher is
not exercising sufficient care in its distribution of Review Disc FPUs in
accordance with the requirements set forth herein, Microsoft shall have the
right, upon reasonable notice to Publisher, to disqualify Publisher from the
Xbox 360 Review Disc Program for a specific Software Title or Titles or on a
permanent basis.

 

4.                                      General

 

4.1                                 The terms of the Xbox 360 Review Disc
Program are subject to change by Microsoft upon [*] prior written notice.

 

4.2                                 Publisher agrees to keep accurate and
comprehensive records as to the distribution of each Review Disc FPU. Further,
the parties acknowledge that Microsoft’s audit rights under the Xbox 360 PLA
shall also apply to Publisher’s records under this Addendum.

 

4.3                                 [*] to Microsoft under the Xbox 360 PLA with
respect to Review Disc FPUs that qualify under this Addendum [*].

 

4.4                                 Except as expressly provided otherwise in
this Addendum, capitalized terms shall have the same meanings ascribed to them
in the Xbox 360 PLA. The terms of the Xbox 360 PLA are incorporated by
reference, and except and to the extent expressly modified by this Addendum or
any previous amendments, the Xbox 360 PLA shall remain in full force and effect
and is hereby ratified and confirmed.

 

IN WITNESS WHEREOF, the parties hereto have caused this Addendum to be executed
as of the Addendum Effective Date.

 

 

MICROSOFT LICENSING, GP

ACTIVISION PUBLISHING, INC.

 

 

 

 

   /s/ Roxanne V. Spring

 

 

/s/ Greg Deutsch

 

By (sign)

By (sign)

 

 

 

 

   Roxanne V. Spring

 

Greg Deutsch

 

Name (Print)

Name (Print)

 

 

 

 

SPM

 

Sr. Director, Business Affairs & Corporate Compliance

 

Title

Title

 

 

 

   15-DEC-2005

 

 

November 15, 2005

 

Date

 

Date

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

2

--------------------------------------------------------------------------------


 

XBOX 360 REVIEW DISC PROGRAM QUALIFICATION FORM

 

PLEASE COMPLETE THE BELOW INFORMATION, SIGN THE FORM, AND FAX IT TO MICROSOFT +I
(125) 708-2300 TO THE ATTENTION OF MICROSOFT LICENSING, GP (MSLI) AND YOUR
ACCOUNT MANAGER. THIS FORM MUST BE SUBMlTTED AT LEAST [*] TO MICROSOFT FOR
CERTIFICATION FOR THE EUROPEAN SALES TERRITORY. A SEPARATE FORM MUST BE
COMPLETED FOR EACH SOFTWARE TITLE.

 

1.                                       Publisher name:

 

2.                                       Xbox 360 Software Title Name:

 

3.                                       XMID Number for Europe:

 

4.                                       Date of Commercial Release within
European Sales Territory:

 

5.                                       Initial order quantity of Standard FPUs
manufactured for European Sales Territory:

 

6.                                       Order quantity of Review Disc FPUs:

 

7.                                       Countries planned to be supported with
Review discs:

 

[Note: Possible United Kingdom, France, Germany, Spain, Italy, Netherlands,
Belgium, Sweden, Denmark, Norway, Finland, Austria, Switzerland, Ireland,
Portugal, Greece, Australia, New Zealand and any other countries that are
included by Microsoft from time to time as set forth in the Xbox 360 Publisher
Guide]

 

8.                                       Microsoft can share this information
with its affiliates for potential additional marketing activity:

Yes/No

 

The undersigned represents that he/she has authority to submit this form on
behalf of the above publisher, and that the information contained herein is true
and accurate.

 

 

 

 

 

 

By (sign)

 

 

 

 

 

 

Name (Print)

 

 

 

 

 

 

Title

 

 

 

 

 

 

E-Mail Address (for confirmation)

 

 

 

 

 

 

Date

 

--------------------------------------------------------------------------------